*490
ORDER

PER CURIAM
Franck William Yao (“Father”) appeals from the trial court’s judgment granting Tamara R. Yao’s (“Mother”) Cross-Motion to Modify Judgment/Order (“Cross-Motion to Modify”), Amended Judgment/Order and Decree of Dissolution, which abrogated joint legal custody, awarded Mother sole legal custody, and ordered Father to pay a portion of Mother’s attorney’s fees in the amount of $15,000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).